case 13-12221-KJC Doc 106 Filed 10/05/18 F’aQe 1 Of 6 "ii ll

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

ln re: § Chapter ll
ATD CORPORATION, et al. ,1 § Case No. 18-12221 (KJC)
Debtors. § (Joint Administration Requested)
§ Re: Docket No. 5

 

ORDER AUTHORIZING THE DEBTORS TO EMPLOY
AND RETAIN KURTZMAN CARSON CONSULTANTS LLC AS CLAIMS
AND NOTICING AGENT EFFECTIVE NUNC PRO TUNC TO THE PETITION DATE

 

Upon the application (the “ pplication”)2 of the above-captioned debtors and debtors in
possession (collectively, the “M”) for entry of an order (this “M”) for authority to
employ and retain Kurtzman Carson Consultants LLC (“_IQC_Q”) as claims and noticing agent in
the Debtors’ chapter ll cases (the “Claims and Noticing Agent”) effective nunc pro tunc to the
Petition Date, all as more fully set forth in the Application; and upon the First Day Declaration;
and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the
Amendea’ Standing Order of Reference from the United States District Court for the District of
Delaware, dated February 29, 2012; and that this Court may enter a final order consistent with
Article III of the United States Constitution; and this Court having found that venue of this
proceeding and the Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having found that the relief requested in the Application is in the best interests of

 

1 The Debtors in these chapter ll cases, along With the last four digits of each Debtor’s federal tax identification
number, where applicable, include: ATD Corporation (3683); Accelerate Holdings Corp. (0528); American
Tire Distributors Holdings, lnc. (6143); American Tire Distributors, Inc. (4594); Rubbr Automotive Services,
LLC (3334); The Hercules Tire & Rubber Company (3365); Terry’s Tire Town Holdings, Inc. (7464); Tire Pros
Francorp (1361); Hercules Asia Pacific, LLC (2499). The location of the Debtors’ service address in these
chapter 11 cases is 12200 Herbert Wayne Court, Suite 150, Huntersville, North Carolina 28078.

2 Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Application.

KE 57308533

 

 

 

CaSe 18-12221-K.]C DOC 106 Filed 10/05/18 Pag€ 2 Of 6

the Debtors’ estates, their creditors, and other parties in interest; and this Court having found that
the Debtors’ notice of the Application and opportunity for a hearing on the Application were
appropriate under the circumstances and no other notice need be provided; and this Court having
reviewed the Application and having heard the statements in support of the relief requested
therein at a hearing before this Court (the “Mig”); and this Court having determined that the
legal and factual bases set forth in the Application and at the Hearing establish just cause for the
relief granted herein; and upon all of the proceedings had before this Court; and after due
deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

l. The Application is approved as set forth herein.

2. The Debtors are authorized, pursuant to 28 U.S.C. § 156(c) and Local
Rule 2002-l(f), to retain KCC, and KCC is appointed as the Claims and Noticing Agent, nunc
pro tunc to the Petition Date, under the terms and conditions of the Services Agreement, attached
hereto as Exhibit 1. Notwithstanding any terms of the Services Agreement, the Application is
approved solely as set forth in this Order.

3. KCC, as the Claims and Noticing Agent, is directed to perform noticing services
and to receive, maintain, record, and otherwise administer the proofs of claim filed in these cases
(if any), and all related tasks, all as described in the Application (collectively, the “Claims and
Noticing Services”).

4. KCC shall serve as the custodian of court records and shall be designated as the
authorized repository for all proofs of claim filed in these chapter ll cases (if any) and is

authorized and directed to maintain official claims registers for each of the Debtors and to

provide the Clerk with a certified duplicate thereof upon the request of the Clerk.

 

 

 

Case 18-12221-K.]C Doc 106 Filed 10/05/18 Page 3 of 6

5. KCC is authorized and directed to provide an electronic interface for filing proofs

of claim and to obtain a post office box or address for the receipt of proofs of claim (if

necessary).

6. KCC is authorized to take such other action to comply with all duties set forth in
the Application.

7. The Debtors are authorized to compensate KCC for the Claims and Noticing

Services in accordance with the terms of the Services Agreement upon the receipt of reasonably
detailed invoices setting forth the services provided by KCC and the rates charged for each, and
to reimburse KCC for all reasonable and necessary expenses it may incur, upon the presentation
of appropriate documentation, without the need for KCC to file fee applications or otherwise
seek this Court’s approval for the compensation of its services and reimbursement of its
expenses.

8. KCC shall maintain records of all services performed, showing dates, categories
of services, fees charged, and expenses incurred, and shall serve monthly invoices on the
Debtors, the U.S. Trustee, counsel to the Debtors, counsel to any official committee monitoring
the expenses of the Debtors, and any party-in-interest who specifically requests service of the
~ monthly invoices.

9. The parties shall meet and confer in an attempt to resolve any dispute which may
arise relating to the Services Agreement or monthly invoices, and the parties may seek resolution
of such matter from this Court if resolution is not achieved.

lO. Pursuant to section 503(b)(l)(A) of the Bankruptcy Code, the fees and expenses

of KCC under this Order shall be an administrative expense of the Debtors’ estates.

 

 

 

Case 18-12221-K.]C Doc 106 Filed 10/05/18 Page 4 of 6

ll. Without further order of this Court, the Debtors are authorized to compensate and
reimburse KCC in accordance with the terms and conditions of the Services Agreement upon
KCC’s submission to the Debtors of invoices summarizing, in reasonable detail, the services
rendered and the reasonable and necessary expenses incurred in connection therewith and
without the necessity for KCC to file an application for compensation or reimbursement with this
Court.

12. KCC seeks to first apply its retainer to all prepetition invoices and, thereafter, to
have the retainer replenished to the original retainer amount and, thereafter, to hold the retainer
under the Services Agreement during the cases as security for the payment of fees and expenses
incurred under the Services Agreement.

13. The Debtors shall indemnify KCC under the terms of the Services Agreement, as
modified pursuant to this Order.

14. KCC shall not be entitled to indemnification, contribution, or reimbursement
pursuant to the Services Agreement for services other than the Claims and Noticing Services, as
provided under the Services Agreement, unless such services and the indemnification,
contribution, or reimbursement therefore is approved by this Court.

15. Notwithstanding anything to the contrary in the Services Agreement, the Debtors
shall have no obligation to indemnify KCC, or provide contribution or reimbursement to KCC,
for any losses, claims, damages, judgments, liabilities or expense that are either: (a) judicially
determined (the determination having become final) to have arisen from KCC’s gross
negligence, willful misconduct, or fraud; (b) for a contractual dispute in which the Debtors allege

the breach of KCC’s contractual obligations, if this Court determines that indemnification,

contribution, or reimbursement would not be permissible pursuant to United Arlists Thealre Co.

 

Case 18-12221-K.]C Doc 106 Filed 10/05/18 Page 5 of 6

v. Walton (In re UnitedArtists Theatre Co.), 315 F.3d 217 (3d Cir. 2003); or (c) settled prior to a
judicial determination under subsection (a) or (b), but determined by this Court, after notice and
a hearing, to be a claim or expense for which KCC should not receive indemnity, contribution, or
reimbursement under the terms of the Services Agreement as modified by this Order.

16. Before the earlier of: (a) the entry of an order confirming a chapter 11 plan in
these chapter 11 cases (that order having become a final order no longer subject to appeal); and
(b) the entry of an order closing these chapter 11 cases, should KCC believe that it is entitled to
the payment of any amounts by the Debtors on account of the Debtors’ indemnification,
contribution, or reimbursement obligations under the Services Agreement (as modified by this
Order), including, without limitation, the advancement of defense costs, KCC must file an
application in this Court, and the Debtors may not pay any such amounts to KCC before the
entry of an order by this Court approving such application and the payment requested therein.
This paragraph is intended only to specify the period of time under which this Court shall have
jurisdiction over any request for fees and expenses by KCC for indemnification, contribution, or
reimbursement, and not a provision limiting the duration of the Debtors’ obligation to indemnify
KCC. All parties in interest shall retain the right to object to any demand by KCC for
indemnification, contribution, or reimbursement

17. In the event KCC is unable to provide the Claims and Noticing Services, KCC
will immediately notify the Clerk and the Debtors’ counsel and, upon approval of this Court,

cause to have all original proofs of claim and computer information turned over to another

claims and noticing agent with the advice and consent of the Clerk and the Debtors’ counsel.

 

 

Case 18-12221-K.]C Doc 106 Filed 10/05/18 Page 6 of 6

18. The Debtors may submit a separate retention application, pursuant to section 327
of the Bankruptcy Code or any applicable law, for work that is to be performed by KCC but is
not specifically authorized by this Order.

19. Notwithstanding any term in the Services Agreement to the contrary, during the
chapter 11 cases, KCC’s liability will not be limited to the amount paid or billed to the Debtors.

20. KCC shall not cease providing claims processing services during these chapter 11
cases for any reason, including nonpayment, without an order of this Court.

21. The Debtors and KCC are authorized to take all steps necessary or appropriate to
carry out this Order.

22. In the event of any inconsistency between the Services Agreement, the
Application, and this Order, the terms of this Order shall govern.

23. Notice of the Application as provided therein shall be deemed good and sufficient
notice of such Application and the requirements of Bankruptcy Rule 6004(a) and the Local Rules
are satisfied by such notice.

24. Notwithstanding any term in the Services Agreement to the contrary, this Court

shall retain exclusive jurisdiction to hear and determine all matters arising from or related to the

implementation, interpretation, or enforcement of thi er.

Dated; 00 § ,2018 % CZM/
_JL_

Wilmington, Delaware The H<Znorable §:\:in J. Carey d

 

United States B _`Jruptcy Judge

 

